Citation Nr: 0001537	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 21, 
1991, for an award of Dependency and Indemnity Compensation 
(DIC) benefits based on a grant of service connection for the 
cause of the veteran's death due to lung cancer based on 
presumed in-service exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died in August 
3, 1979.  The veteran served on active duty from April 1968 
to March 1970.  He served in Vietnam and his decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Service Medal with 
device.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for the cause of the veteran's death effective 
February 21, 1991, the date of the appellant's claim for 
service connection for the cause of the veteran's death from 
lung cancer as secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran died of lung 
cancer in August 1979.  

2.  In August 1979, the appellant submitted a claim for 
service connection for the cause of the veteran's death, and 
that claim was denied by the RO in April 1980.  Thereafter, 
the appellant did not initiate an appeal of the adverse 
decision within one year following notification thereof.

3.  In January 1985, the appellant submitted a claim for 
service connection for the cause of the veteran's death, as 
secondary to chemical exposure in Vietnam, and that claim was 
denied by the RO in February 1985.  Thereafter, the appellant 
did not initiate an appeal of the adverse decision within one 
year following notification thereof.  

4.  On February 21, 1991, the appellant requested that her 
claim for service connection for the cause of the veteran's 
death as secondary to Agent Orange exposure be reopened. 

4.  In June 1994, liberalizing legislation (38 C.F.R. 
§ 3.309(3)) expanded compensation benefits for veterans who 
served in Vietnam, were exposed to Agent Orange, and later 
developed certain respiratory cancers.

5.  In a March 1995 decision, the RO granted entitlement to 
service connection for the cause of the veteran's death as 
secondary to Agent Orange exposure, effective February 21, 
1991.  

6.  The appellant's claim to reopen the previously denied and 
final claims for service connection for the cause of the 
veteran's death (filed on February 21, 1991) is subject to 
the Final Stipulation and Order entered in the case of Nehmer 
v. United States Veterans' Admin., 712 F.Supp. 1404 (N.D. Cal 
1989) as well as the Class Action Order in Nehmer v. United 
States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D.Cal 1999).  

7.  The appropriate effective date for the grant of service 
connection for the cause of the veteran's death is February 
21, 1991, or the date of the claim, as that date is later 
than the date of the veteran's death.  







CONCLUSION OF LAW

An effective date earlier than February 21, 1991, is not 
warranted for the grant of service connection for the cause 
of the veteran's death due to lung cancer based on presumed 
in-service exposure to Agent Orange.  Nehmer v. United States 
Veterans Admin., et al., C.A. No. C-86- 6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order); 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(c)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant contends that the appropriate effective date 
for the award of DIC benefits should be the date on which she 
initially requested service-connected death benefits.  

The record indicates that the veteran served on active duty 
for approximately 20 years, during which time he served a 
tour of duty in Vietnam during the Vietnam era.  Prior to his 
death, the veteran was in receipt of nonservice-connected 
death pension for embryonal carcinoma of the lungs with 
metastasis, rated as 100 percent disabling.  He died in 
August 1979, and the death certificate lists lung cancer as 
the cause of death.  

On August 8, 1979, the appellant's VA Form 21-534 
(Application for Dependency or Indemnity Compensation or 
Death Pension) was received by the RO.  On the form, it was 
noted that the cause of the veteran's death was lung cancer 
and the appellant was claiming that the cause of death was 
due to service.  In an April 1980 rating decision, the RO 
denied service connection for the cause of the veteran's 
death on the merits by finding that there was no evidence in 
the record which related the cause of his death to the period 
of active service.  The appellant was notified of this 
decision in May 1980.  As an appeal of the April 1980 rating 
decision was not initiated within one year prior to 
notification of the adverse determination, that decision 
became final. 

In January 1985, the appellant submitted a Form 95-106 (Claim 
for Damage, Injury, or Death), in which she indicated that 
she was claiming death benefits on the basis of cancer in the 
veteran's lungs, chronic sarcoidosis, and chloracne as a 
result of chemical exposure during the veteran's Vietnam 
service.  In February 1985, the RO denied the appellant's 
claims by finding that the evidence did not establish service 
connection for the cause of the veteran's death.  On May 3, 
1985, the appellant was notified that her claim was denied 
and that she would need to submit evidence not previously 
considered showing that lung cancer was incurred in or 
aggravated by the veteran's military service.  Thereafter, 
the February 1985 rating decision became final as the 
appellant did not institute an appeal of that decision within 
one year following notification of the adverse decision.  

On February 21, 1991, the appellant requested a re-evaluation 
of her claim for DIC pension in relation to the death of her 
husband due to lung cancer as secondary to Agent Orange 
exposure.  

On June 9, 1994, VA amended 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) to establish presumptive service connection for 
respiratory cancers based on exposure to herbicide agents. 59 
Fed. Reg. 29723-24 (1994). The amendment implemented a 
decision by the Secretary of VA under the authority granted 
by the Agent Orange Act of 1991, to the effect that there was 
a positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of multiple myeloma and respiratory 
cancers. Id.

By letter dated September 1994, the appellant was informed 
that her claim was being reconsidered as 38 C.F.R. § 3.309(e) 
had been amended to allow service connection under certain 
circumstances for lung cancer secondary to exposure to 
herbicides.  

In March 1995, service connection was granted for the cause 
of the veteran's death due to Agent Orange exposure and basic 
eligibility under 38 U.S.C. Chapter 35 was established, 
effective February 21, 1991 (the date on which the appellant 
requested that the previously denied claim be reopened).


Analysis

In general, the effective date of an evaluation and award of 
dependency and indemnity compensation (DIC) benefits based on 
an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  Subject to 
the provisions of § 5101 of this title, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue. In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier. 38 U.S.C.A. § 5110(g) (West 1991).

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. § 
3.114(a) (1999) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue. 
38 C.F.R. § 3.114(a) (1999).

Regardless of the above-noted regulations, it appears that in 
this instance, the assignment of an appropriate effective 
date for the grant of service connection for the cause of the 
veteran's death as secondary to Agent Orange exposure is 
governed by the final stipulation and order in Nehmer et al. 
v. United States Veterans Admin., et al,, 712 F. Supp. 1404 
(N.D. Cal. 1989) ("Nehmer I"), and the specific guidance 
provided in Nehmer et al. v. United States Veterans Admin., 
et al., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), 
which together created an exception to the general principles 
governing the assignment of an earlier effective date in 
certain cases.  

By way of history, the Board notes that in 1989, a United 
States District Court ("District Court") invalidated a 
portion of 38 C.F.R. § 3.311a dealing with Agent Orange 
claims. Nehmer I, supra.  The District Court voided "all 
benefit decisions made under the [sic] 38 C.F.R. § 
311[sic](d)." Id.  In May 1991, plaintiffs in Nehmer and VA 
entered into a stipulation providing rules governing the 
effective dates of entitlement to service connection for 
certain groups of VA claimants.  The stipulation provides 
that, in pertinent part:

"As soon as a final rule is issued 
service connecting, based on dioxin 
exposure, . . . any other diseases which 
may be service connected in the future 
pursuant to the Agent Orange Act of 1991, 
38 U.S.C. § 316(b) [now 38 U.S.C.A. § 
1116(b)], the VA shall promptly 
thereafter . . . adjudicate all similar 
claims filed subsequent to the Court's 
May 3, 1989 Order . . . . For any claim 
for any such disease which was not filed 
until after May 3, 1989, the effective 
date for beginning disability 
compensation or DIC will be the date the 
claim was filed or the date the claimant 
became disabled or death occurred, 
whichever is later."

Under Nehmer I, all benefit denials on or after September 25, 
1985, made under 38 C.F.R. § 3.311a, (and denied prior to the 
amendment of 38 C.F.R. §§ 3.307, 3.309, effective June 9, 
1994) were invalidated.  Nehmer II further defined all 
denials made under 38 C.F.R. § 3.311a to mean benefit 
decisions which involved claims in which the cause of death 
is later found, under valid Agent Orange regulations, to be 
service-connected, and the District Court rejected VA's 
argument [see VAOPGCPREC 15-95] that the only denials 
invalidated under Nehmer I were those where the claimants had 
specifically raised the issue of Agent Orange exposure or 
where VA had relied on 38 C.F.R. § 3.311a when denying the 
claims.  

Under the unique facts of these cases, the effect of Nehmer I 
and Nehmer II is to provide that the effective date of an 
award of a claim in which prior denials were invalidated are 
properly based on the later of either the date of claim or 
the date on which disability or death occurred, regardless of 
whether the claimant or VA had raised the issue of exposure 
or an earlier denial specifically referred to the invalidated 
regulation.  The provisions of 38 C.F.R. § 3.114(a), limiting 
effective dates to no earlier than the date of a liberalizing 
law or issue, do not apply. See VA Adjudication and Procedure 
Manual M21-1, Part VI, para 7.20(d).  Under this narrow 
exception, therefore, if benefits are awarded upon re-
adjudication of invalidated denials, the effective date of 
the award would relate back to the original claim, provided 
that the award related to the same condition which was the 
subject of the original claim.  See Final Stipulation and 
Order, C.A. No. CV-86-6160 (N.D.Cal.) (May 17, 1991); see 
also Nehmer, 32 F.Supp. 2d 1175, (N.D. Cal 1999).  

The Board finds, however, that with regard to the instant 
claim, the effective date rules as set forth in Nehmer I and 
Nehmer II do not provide the basis for the assignment of an 
effective date earlier than February 21, 1991.  According to 
VA Adjudication and Procedure Manual M21-1, Part VI, para. 
7.20(d), the Nehmer stipulation only invalidates denials of 
claims which were filed on or after September 25, 1985.  In 
this case, the appellant's initial claim was filed in August 
1979 and denied in April 1980, and a subsequent claim was 
filed in January 1985 and denied in February 1985.  As such, 
both of the appellant's prior claims for service connection 
for the cause of the veteran's death were denied prior to 
September 25, 1985, and as a result, these prior final 
decisions are not subject to or invalidated by the Nehmer 
stipulation.  Therefore, the decisions remain final in 
accordance with the provisions of 38 U.S.C.A. 5107, 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).  

With regard to the claim filed on February 21, 1991, however, 
the appellant does fall within the class of claimants covered 
by the Nehmer stipulation.  As noted above, for service 
connection claims for diseases associated with dioxin 
exposure which are service-connected pursuant to the Agent 
Orange Act of 1991 and which are filed after May 3, 1989, the 
effective date for beginning disability compensation or DIC 
will be the date the claim was filed or the date the claimant 
became disabled or death occurred, whichever is later.  In 
this case, the veteran's death occurred on August 3, 1979, 
and the date of claim was February 21, 1991.  Therefore, the 
appropriate effective date is the date of claim, or the later 
date.   

For the reasons stated above, therefore, the Board finds that 
the appropriate effective date for the grant of service 
connection for the cause of the veteran's death as secondary 
to Agent Orange exposure is February 21, 1991, and that an 
earlier effective date is not authorized by law.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the 
appellant's claim is denied.   

The Board notes the appellant's contention to the effect that 
the award of service-connected death benefits should be 
effective from the date of her original claim.  While the 
Board is sympathetic to the appellant's plight, the law does 
not provide the basis for the assignment of an earlier 
effective date either the provisions of 38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400; or the holding 
in Nehmer, supra.



ORDER

An effective date earlier than February 21, 1991, is denied 
for a grant of service connection for the cause of the 
veteran's death due to lung cancer based on presumed in-
service exposure to Agent Orange.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


/


 

